Case 19-05422-JJG-13   Doc 7   Filed 07/24/19   EOD 07/24/19 08:29:11   Pg 1 of 5
Case 19-05422-JJG-13   Doc 7   Filed 07/24/19   EOD 07/24/19 08:29:11   Pg 2 of 5
Case 19-05422-JJG-13   Doc 7   Filed 07/24/19   EOD 07/24/19 08:29:11   Pg 3 of 5
Case 19-05422-JJG-13   Doc 7   Filed 07/24/19   EOD 07/24/19 08:29:11   Pg 4 of 5
Case 19-05422-JJG-13   Doc 7   Filed 07/24/19      EOD 07/24/19 08:29:11   Pg 5 of 5




                                    /s/ Billy K. Caudill



                                    Billy K. Caudill
